

EXHIBIT 10.1


LANDS’ END, INC.
AMENDED AND RESTATED 2017 STOCK PLAN






    

--------------------------------------------------------------------------------




Table of Contents


 
 
Page
SECTION 1.
BACKGROUND AND PURPOSE
1


1.1.
The Plan
1


SECTION 2.
DEFINITIONS
1


2.1.
Board
1


2.2.
Change in Control
1


2.3.
Code
2


2.4.
Committee
2


2.5.
Company
2


2.7.
Employee
2


2.8.
Eligible Individual
2


2.9.
Exchange Act
2


2.10.
Fair Market Value
2


2.11.
ISO
2


2.12.
NQO
2


2.13.
Non-Employee Director
2


2.14.
Option
3


2.15.
Option Agreement
3


2.16.
Option Price
3


2.17.
Other Stock-Based Award
3


2.18.
Performance Period
3


2.19.
Plan
3


2.21.
Restricted Stock
3


2.22.
SAR Agreement
3


2.23.
SAR Share Value
3


2.24.
Stock
3


2.25.
Stock Agreement
3


2.26.
Stock Appreciation Right or SAR
3


2.27.
Stock Unit
3


2.28.
Subsidiary
3


SECTION 3.
SHARES RESERVED UNDER PLAN
4


3.1.
Shares
4


3.2.
Share Counting
4


3.3.
Use of Proceeds
4


3.4.
Substitute Awards
4


3.5.
Award Vesting Limitations
5


SECTION 4.
EFFECTIVE DATE OF AMENDMENT AND RESTATEMENT
5


SECTION 5.
PLAN ADMINISTRATION
5


5.1.
Authority of Committee
5













i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)






 
 
Page
5.2.
Amendment of Awards
5


5.3.
Delegation
5


5.4.
Decisions Binding
6


SECTION 6.
ELIGIBILITY AND NON-EMPLOYEE DIRECTOR LIMIT
6


6.1.
Eligibility
6


6.2.
Non-Employee Director Limit
6


SECTION 7.
RESTRICTED STOCK, STOCK UNITS AND OTHER STOCK-BASED AWARDS
6


7.1.
Committee Action
6


7.2.
Forfeiture Conditions
7


7.3.
Rights Under Awards
7


7.4.
Satisfaction of Forfeiture Conditions
7


SECTION 8.
OPTIONS AND SARs
8


8.1.
Options
8


8.2.
ISO Rules
8


8.3.
Option Price, Exercise Period and No Dividend Equivalents
8


8.4.
Method of Exercise
9


8.5.
SARs
9


8.6.
Non-transferability
10


8.7.
Share Limitations
11


SECTION 9.
PERFORMANCE-BASED AWARDS
11


9.1.
162(m) Grandfathering
11


9.2.
Performance Measures
11


9.3.
Certification of Performance
11


SECTION 10.
SECURITIES REGISTRATION
12


SECTION 11.
LIFE OF PLAN
12


SECTION 12.
ADJUSTMENT
12


12.1.
Corporate Transactions
12


12.2.
General
12


12.3.
Change in Control.
13


SECTION 13.
AMENDMENT OR TERMINATION
14


SECTION 14.
MISCELLANEOUS
14


14.1.
Stockholder Rights
14


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)






 
 
 
 
 
Page
14.2.
No Contract of Employment or Contract for Services
14


14.3.
Coordination with Corporate Policies
15


14.4.
Withholding
15


14.5.
Compliance with Code Section 409A
15


14.6.
Requirements of Law
15


14.7.
Indemnification
15


14.8.
Headings and Captions
15


14.9.
Governing Law
16


14.10.
Invalid Provisions
16


14.11.
Conflicts
16


14.12.
Successors
16


14.13.
Deferral of Awards
16


14.14.
Employees in Foreign Jurisdictions
16


14.15.
Reimbursement of Excess Awards
16



 









iii

--------------------------------------------------------------------------------





LANDS’ END, INC.
AMENDED AND RESTATED 2017 STOCK PLAN


SECTION 1.BACKGROUND AND PURPOSE
1.1.    The Plan. The name of this Plan is the Lands’ End, Inc. Amended and
Restated 2017 Stock Plan. The purpose of this Plan is to promote the interests
of the Company and its Subsidiaries through grants to Eligible Individuals of
Restricted Stock, Stock Units, Other Stock-Based Awards, Options and Stock
Appreciation Rights in order to (1) attract and retain the services of Eligible
Individuals, (2) provide an additional incentive to each Eligible Individual to
work to increase the value of Stock and (3) provide each Eligible Individual
with a stake in the future of the Company which corresponds to the stake of each
Company stockholder.
SECTION 2.    DEFINITIONS
Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.
2.1.    Board shall mean the Board of Directors of the Company.
2.2.    Change in Control shall mean the occurrence of any of the following
events:
(a)    The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) fifty percent (50%) or more of either (i) the then-outstanding
shares of Stock (the “Outstanding Common Stock”) or (ii) the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subclause (a), the following acquisitions of capital stock of the Company
(whether Stock or otherwise) shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for Stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any Person which as of the
date hereof beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) twenty percent (20%) or more of the Outstanding Common
Stock, or (iv) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;
(b)    The consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than fifty
percent (50%) of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or
(c)    The consummation of a plan or agreement for the sale or disposition of
all or substantially all of the consolidated assets of the Company (other than
such a sale or disposition





--------------------------------------------------------------------------------




immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Stock immediately prior to such sale or disposition).
2.3.    Code shall mean the Internal Revenue Code of 1986, as amended.
2.4.    Committee shall mean the Compensation Committee of the Board to which
the responsibility to administer this Plan is delegated by the Board and which
shall consist of at least two members of the Board, each of whom shall be a
“non-employee director” (within the meaning of Rule 16b-3 under the Exchange
Act) and, to the extent relevant, each of whom shall be an “outside director”
for purposes of Section 162(m) of the Code.
2.5.    Company shall mean Lands’ End, Inc., a Delaware corporation, and any
successor to such corporation.
2.6.    Effective Date shall have the meaning set forth in Section 4.
2.7.    Employee shall mean any individual employed by the Company or a
Subsidiary on the payroll records thereof. An Employee shall not include any
individual during any period he or she is classified or treated by the Company
(or any Subsidiary) as an independent contractor or any employee of an
employment or temporary agency or firm, without regard to whether such
individual is subsequently determined to have been or is subsequently
retroactively reclassified as a common-law employee of the Company or any
Subsidiary during such period.
2.8.    Eligible Individual shall mean an Employee, Non-Employee Director or
other individual performing advisory or consulting services for the Company or a
Subsidiary, as determined and designated by the Committee from time to time. An
award may be granted to an Eligible Individual, in connection with hiring,
retention or otherwise, prior to the date the Employee, Non-Employee Director or
service provider first performs service for the Company or the Subsidiaries,
provided such award shall not become vested prior to the date the Employee,
Non-Employee Director or other service provider first performs such service.
Notwithstanding the above, for purposes of ISOs, Eligible Individual shall be
limited to an Employee of the Company or a Subsidiary, as determined and
designated by the Committee.
2.9.    Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
2.10.    Fair Market Value shall mean, for any given date, the closing price for
the Stock, as of such date, as reported by the NASDAQ Stock Market on the
relevant valuation date or, if there were no sales on the valuation date, on the
next preceding date on which such selling prices were recorded; provided,
however, that if the Stock is no longer listed for trading on a national
securities exchange, an amount determined in accordance with standards adopted
by the Committee on a basis consistently applied.
2.11.    ISO shall mean an Option granted under Section 8 to purchase Stock and
evidenced by an Option Agreement which provides that the Option is intended to
satisfy the requirements for an incentive stock option under Code Section 422.
2.12.    NQO shall mean an Option granted under Section 8 to purchase Stock and
evidenced by an Option Agreement which provides that the Option shall not be
treated as an incentive stock option under Code Section 422.
2.13.    Non-Employee Director shall mean a member of the Board who is not an
Employee of the Company or a Subsidiary.


 
2
 




--------------------------------------------------------------------------------






2.14.    Option shall mean an ISO or a NQO.
2.15.    Option Agreement shall mean the written (or electronic) agreement or
instrument which sets forth the terms of an Option granted to an Eligible
Individual under this Plan.
2.16.    Option Price shall mean the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan and which
is no less than the Fair Market Value of a share of Stock on the date the Option
is granted, other than with respect to an Option granted as a substitute award
under Section 3.4.
2.17.    Other Stock-Based Award shall mean a grant under Section 7 to an
Eligible Individual of Stock or other type of equity-based or equity-related
award not otherwise described by the terms of this Plan, including without
limitation, the grant or offer for sale of unrestricted Stock or the grant of
Stock in settlement of an award under the Lands’ End, Inc. Umbrella Incentive
Program, as amended and restated from time to time, and any incentive program
thereunder, in such amounts and subject to such terms and conditions, as the
Committee shall determine.
2.18.    Performance Period shall mean the period selected by the Committee
during which performance is measured for purpose of determining the extent to
which an award of SARs, Options, Restricted Stock, Stock Units or Other
Stock-Based Awards has been earned.
2.19.    Plan shall mean this Lands’ End, Inc. Amended and Restated 2017 Stock
Plan, as amended from time to time.
2.20.    Prior Plan shall mean the Lands’ End, Inc. 2014 Stock Plan, as amended
and restated.
2.21.    Restricted Stock shall mean Stock granted to an Eligible Individual
pursuant to Section 7.
2.22.    SAR Agreement shall mean the written (or electronic) agreement or
instrument which sets forth the terms of a SAR granted to an Eligible Individual
under this Plan.
2.23.    SAR Share Value shall mean the figure which is set forth in each SAR
Agreement and which is no less than the Fair Market Value of a share of Stock on
the date the related SAR is granted.
2.24.    Stock shall mean the common stock of the Company, par value $0.01 per
share.
2.25.    Stock Agreement shall mean the written (or electronic) agreement or
instrument which sets forth the terms of a Restricted Stock, Stock Unit or Other
Stock-Based Award grant to an Eligible Individual under this Plan.
2.26.    Stock Appreciation Right or SAR shall mean a right which is granted
pursuant to the terms of Section 8 to the appreciation in the Fair Market Value
of a share of Stock in excess of the SAR Share Value for such a share.
2.27.    Stock Unit shall mean a right granted to an Eligible Individual
pursuant to Section 7 to receive a payment in cash or shares based on the Fair
Market Value of the number of shares of Stock described in such grant.
2.28.    Subsidiary shall mean any corporation which is a subsidiary corporation
(within the meaning of Code Section 424(f)) of the Company.


 
3
 




--------------------------------------------------------------------------------






SECTION 3.    SHARES RESERVED UNDER PLAN
3.1.    Shares. Subject to Section 3.2, there shall be reserved for issuance
under this Plan, the sum of (i) 2,600,000 shares of Stock and (ii) any shares of
Stock which as of the Effective Date are available for issuance under the Prior
Plan, or are subject to awards granted under the Prior Plan which are forfeited
or lapse unexercised, and which following the Effective Date are not issued
under the Prior Plan, including any shares of Stock that would be added back to
the number of shares of Stock available under the Prior Plan due to withholding
of shares used to satisfy any tax withholding obligations, subject to the
limitations of Section 3.2 below; which limit also shall be the maximum number
of shares that may be issued pursuant to ISOs under Section 8. After the
Effective Date, no awards may be granted under the Prior Plan; however, any
awards under the Prior Plan that are outstanding as of the Effective Date shall
continue to be subject to the terms and conditions of the Prior Plan.
3.2.    Share Counting. The shares of Stock described in Section 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. Shares of Stock covered by an award under the Plan shall only be
counted as used to the extent they are actually issued. Furthermore, any shares
of Stock issued pursuant to a Restricted Stock or Other Stock-Based Award grant
which are forfeited or cancelled thereafter shall again become available for
issuance under this Plan. The net number of shares of Stock issued under a Stock
Unit or Other Stock-Based Award, if applicable, shall not again become available
under Section 3.1 for issuance under this Plan. If a Stock Unit or Other
Stock-Based Award is forfeited or settled in cash, the related shares of Stock
shall again become available for issuance under this Plan. The net number of
shares of Stock issued under an Option or SAR, to the extent it is exercised,
shall not again become available under Section 3.1 for issuance under this Plan.
If an Option or SAR is forfeited or settled in cash, if applicable, the related
shares of Stock shall again become available for issuance under this Plan. Any
shares of Stock under this Plan or the Prior Plan, which are (a) tendered to, or
withheld by, the Company in satisfaction of any condition to a grant of
Restricted Stock or Other Stock-Based Award, or (b) used to satisfy a
withholding obligation under Section 14.4 (or under a similar provision in the
Prior Plan) with respect to Restricted Stock, Stock Units or Other Stock-Based
Awards, shall again become available under Section 3.1 for issuance under this
Plan. For the avoidance of doubt, any shares of Stock tendered to, or withheld
by, the Company in payment of an Option Price of an Option, or used to satisfy a
withholding obligation associated with an Option or an SAR shall not be added to
the shares of Stock authorized for issuance under Section 3.1 of this Plan.
3.3.    Use of Proceeds. The proceeds which the Company receives from the sale
of any shares of Stock under this Plan shall be used for general corporate
purposes and shall be added to the general funds of the Company.
3.4.    Substitute Awards. Awards may be granted under the Plan from time to
time in substitution for stock options and other awards held by employees or
directors of other entities who are about to become Employees, whose employer is
about to become an affiliate as the result of a merger or consolidation of the
Company with another corporation, or the acquisition by the Company of
substantially all the assets of another corporation, or the acquisition by the
Company of at least fifty percent (50%) of the issued and outstanding stock of
another corporation as the result of which such other corporation will become a
Subsidiary. The terms and conditions of the substitute awards so granted may
vary from the terms and conditions set forth in the Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the award in substitution for which they are granted.
If shares of Stock are issued under the Plan with respect to a substitute award
granted under this Section 3.4, as described above, to the extent permitted by
applicable law and exchange rules, such shares of Stock will not count against
the maximum number of shares of Stock reserved for issuance under the Plan, as
set forth in Section 3.1.


 
4
 




--------------------------------------------------------------------------------






3.5.    Award Vesting Limitations. Notwithstanding any other provision of the
Plan to the contrary, but subject to Section 12, no award (or portion thereof)
granted under the Plan shall vest earlier than the first anniversary of the date
the award is granted; provided, however, that, notwithstanding the foregoing,
the minimum vesting requirement of this Section 3.5 shall not apply to: (a) any
substitute awards granted under Section 3.4, (b) any awards delivered in lieu of
fully-vested cash-based awards (or other fully-vested cash awards or payments),
(c) any awards to non-employee directors for which the vesting period runs from
the date of one annual meeting of the Company’s stockholders to the next annual
meeting of the Company’s stockholders, which is at least 50 weeks after the
immediately preceding year’s annual meeting, or (d) any other awards granted
from time to time that result in the issuance of an aggregate of up to 5% of the
shares available for issuance under Section 3.1 as of the Effective Date ;
provided that, nothing in this Section 3.2 limits the ability of an Award to
provide that such minimum vesting restrictions may lapse or be waived upon the
Participant’s termination of service, death, disability or as provided in
Section 12.3.
SECTION 4.    EFFECTIVE DATE OF AMENDMENT AND RESTATEMENT
The Plan was originally adopted effective March 30, 2017 and approved by
shareholders on May 11, 2017 (the “Original Plan”). The Original Plan is hereby
amended and restated effective March 19, 2019 (the “Effective Date”), subject to
the stockholders of the Company (acting at a duly called meeting of such
stockholders) approving the adoption of this Plan, as amended and restated. If
the Plan as amended and restated is not approved by the stockholders, then the
Original Plan will remain in effect, without modification hereby.
SECTION 5.    PLAN ADMINISTRATION
5.1.    Authority of Committee. The Plan shall be administered by the Committee.
Except as limited by law, or by the Certificate of Incorporation or By-Laws of
the Company, and subject to the provisions of this Plan, the Committee shall
have full power, authority, and sole and exclusive discretion to construe,
interpret and administer this Plan, including without limitation, the power and
authority to make determinations relating to Plan grants and correct mistakes in
Stock, Option, or SAR Agreements, and to take such other action in the
administration and operation of this Plan as the Committee deems equitable under
the circumstances. The Committee, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective. In addition,
the Committee shall have full and exclusive power to adopt such rules,
regulations and guidelines for carrying out the Plan as it may deem necessary or
proper, all of which power shall be executed in the best interests of the
Company and in keeping with the objectives of the Plan. This power includes, but
is not limited to, selecting award recipients and establishing all award terms
and conditions.
5.2.    Amendment of Awards. The Committee, in its sole discretion, may amend
any outstanding award at any time in any manner not inconsistent with the terms
of the Plan, provided that no outstanding, vested award may be amended without
the grantee’s consent if the amendment would have a materially adverse effect on
the grantee’s rights under the award. Notwithstanding the foregoing, the
Committee, in its sole discretion, may amend an award if it determines such
amendment is necessary or advisable for the Company to comply with applicable
law (including Code Section 409A), regulation, rule, or accounting standard.
5.3.    Delegation. To the extent permitted by applicable law, the Committee may
delegate its authority as identified herein to one or more officers of the
Company or members of the Board, including without limitation the authority to
approve grants to Eligible Individuals other than any of the Company’s officers
and Non-employee Directors. To the extent that the Committee delegates its
authority to make


 
5
 




--------------------------------------------------------------------------------




grants as provided by this Section 5.3, all references in the Plan to the
Committee’s authority to make grants and determinations with respect thereto
shall be deemed to include the Committee’s delegate(s). In addition, the
Committee may delegate to one or more of its members, officers of the Company or
agents or advisors such administrative duties or powers as it may deem
advisable. Any such delegate shall serve at the pleasure of, and may be removed
at any time by, the Committee.
5.4.    Decisions Binding. In making any determination or in taking or not
taking any action under the Plan, the Committee or its delegate(s) may obtain
and may rely on the advice of experts, including Employees of and professional
advisors to the Company. Any action taken by, or inaction of, the Committee or
its delegate(s) relating to or pursuant to the Plan shall be within the absolute
discretion of the Committee or its delegate. Such action or inaction of the
Committee or its delegate(s) shall be conclusive and binding on the Company, on
each affected Eligible Individual and on each other person directly or
indirectly affected by such action.
SECTION 6.    ELIGIBILITY AND NON-EMPLOYEE DIRECTOR LIMIT
6.1.    Eligibility. Eligible Individuals shall be eligible for the grant of
awards under this Plan.
6.2.    Non-Employee Director Limit. The maximum aggregate grant date fair value
(computed as of the Grant Date in accordance with applicable financial
accounting rules) of all awards (including Restricted Stock, Stock Units, Other
Stock-Based Awards, Options and SARs) made to any Non-Employee Director under
this Plan in any fiscal year, taken together with any cash payments (including
the annual retainer and any other compensation) paid or payable to such
Non-Employee Director in respect to such Non-Employee Director’s service as a
member of the Board during such fiscal year, shall not exceed $400,000 in total
value. The independent members of the Board may make exceptions to this limit
for a non-executive chair of the Board, provided that the Non-Employee Director
receiving such additional compensation may not participate in the decision to
award such compensation.
SECTION 7.    RESTRICTED STOCK, STOCK UNITS AND OTHER STOCK-BASED AWARDS
7.1.    Committee Action.
(a)    General. The Committee acting in its absolute discretion shall have the
right to grant Restricted Stock, Stock Units and Other Stock-Based Awards to
Eligible Individuals from time to time.
(b)    Limitation. No Restricted Stock, Stock Unit or Other Stock-Based Award
grants in any combination may be made to an Eligible Individual (other than a
Non-Employee Director, as to whom the limitation in Section 6.2 shall apply) in
any fiscal year with respect to more than 400,000 shares of Stock. Each grant of
Restricted Stock, Stock Units and Other Stock-Based Awards shall be evidenced by
a Stock Agreement. Notwithstanding the foregoing, separate and in addition to
the above limit, no more than 400,000 shares of Stock may be awarded to any
Eligible Individual (other than a Non-Employee Director, as to whom the
limitation in Section 6.2 shall apply) in any fiscal year with respect to Stock
that is granted in settlement of an award under the Lands’ End, Inc. Umbrella
Incentive Program (or any incentive program established thereunder).


 
6
 




--------------------------------------------------------------------------------




 
7.2.    Forfeiture Conditions. The Committee may make a Restricted Stock, Stock
Unit or Other Stock-Based Award grant subject to one or more employment,
performance or other forfeiture conditions which the Committee acting in its
absolute discretion deems appropriate under the circumstances, and the related
Stock Agreement shall set forth each such forfeiture condition and the deadline
for satisfying each such forfeiture condition. Any Restricted Stock or Other
Stock-Based Award issued hereunder may be evidenced in such manner, as the
Committee, in its sole discretion, shall deem appropriate, including without
limitation, book entry registration or issuance of a stock certificate or
certificates. In the event any physical stock certificate is issued in respect
of Restricted Stock or Other Stock-Based Award granted under the Plan, such
certificates shall be registered in the name of the Eligible Individual, shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to the award, and shall be held by the Company as escrow agent until
the restrictions on such award have lapsed.
7.3.    Rights Under Awards.
(a)    Dividends. Each Stock Agreement which evidences a Restricted Stock or
Other Stock-Based Award grant shall state whether the Eligible Individual shall
have a right to receive any dividends paid on any shares of Restricted Stock,
Stock Unit or Other Stock-Based Award subject to the Stock Agreement. . If such
a Stock Agreement provides that an Eligible Individual has the right to receive
a dividend when paid, such agreement shall set forth the conditions, if any,
under which the Eligible Individual will be eligible to receive such dividends,
but not prior to the date that the Restricted Stock, Stock Unit or Other Stock
Based Award would otherwise vest. If such a Stock Agreement calls for any such
payments to be made, the Company shall make such payments from the Company’s
general assets on the date the Restricted Stock, Stock Unit or Other Stock-Based
Award vests and the Eligible Individual shall be no more than a general and
unsecured creditor of the Company with respect to such payments.
(b)    Voting Rights. An Eligible Individual shall have the right to vote shares
of Restricted Stock or Other Stock-Based Award unless otherwise provided in the
related Stock Agreement. An Eligible Individual receiving a Stock Unit grant
shall not possess any voting rights with respect to such Stock Units.
(c)    Effect of Termination. In the discretion of the Committee, a Stock
Agreement may provide for vesting, payment, or other applicable terms after the
Eligible Individual ceases to be employed or provide services to the Company or
Subsidiary for any reason whatsoever, including death or disability.
(d)    Nontransferability. No Restricted Stock or Other Stock-Based Award grant
and no shares issued pursuant to a Restricted Stock or Other Stock-Based Award
grant shall be transferable by an Eligible Individual other than by will or by
the laws of descent and distribution before an Eligible Individual’s interest in
such shares have become completely nonforfeitable, and no interests in a Stock
Unit grant shall be transferable other than by will or the laws of descent and
distribution, in each case except as otherwise provided in the related Stock
Agreement.
(e)    Creditor Status. An Eligible Individual to whom a Stock Unit is granted
shall be no more than a general and unsecured creditor of the Company with
respect to any payment due under such grant.
7.4.    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to
be Restricted Stock or Other Stock-Based Award at such time as an Eligible
Individual’s interest in such Stock


 
7
 




--------------------------------------------------------------------------------




becomes nonforfeitable under this Plan and the terms of the related Stock
Agreement. Upon vesting of a Stock Unit, the Eligible Individual shall receive
payment in cash or Stock in accordance with the terms of the related Stock
Agreement.
SECTION 8.    OPTIONS AND SARs
8.1.    Options. The Committee acting in its absolute discretion shall have the
right to grant Options to purchase shares of Stock to Eligible Individuals from
time to time, and Options may be granted for any reason the Committee deems
appropriate under the circumstances. Each grant of an Option shall be evidenced
by an Option Agreement, and each Option Agreement shall set forth whether the
Option is an ISO or a NQO and shall set forth such other terms and conditions,
including without limitation any performance-based vesting conditions or
forfeiture provisions, of such grant, as the Committee acting in its absolute
discretion deems consistent with the terms of this Plan.
8.2.    ISO Rules. Notwithstanding anything in this Plan to the contrary, no
term of this Plan relating to ISOs shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be so exercised, so as
to disqualify the Plan or any ISO under Code Section 422. The aggregate Fair
Market Value of ISOs granted to an Eligible Individual under this Plan and
incentive stock options granted to such Eligible Individual under any other
stock option plan adopted by the Company or a Subsidiary which first become
exercisable in any calendar year shall not exceed $100,000. Such Fair Market
Value figure shall be determined by the Committee on the date the ISO or other
incentive stock option is granted, and the Committee shall interpret and
administer the limitation set forth in this Section 8.2 in accordance with Code
Section 422(d).
8.3.    Option Price, Exercise Period and No Dividend Equivalents.
(a)    Option Price. The Option Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted, other than with respect to an Option granted as a
substitute award under Section 3.4. The Option Price shall be payable in full
upon the exercise of any Option in accordance with the terms of the Plan. Except
in accordance with the provisions of Section 12, the Committee shall not, absent
the approval of the Company’s stockholders, take any action, whether through
amendment, cancellation, replacement grants, exchanges or any other means, to
directly or indirectly reduce the Option Price of any outstanding Option
including: (a) lowering the Option Price after it is granted, (b) canceling an
Option when the Option Price per share exceeds the Fair Market Value of a share
of Stock in exchange for cash or another award (other than in connection with a
Change in Control) or (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Stock is listed.
(b)    Exercise Period. Each Option granted under this Plan shall be exercisable
in whole or in part at such time or times as set forth in the related Option
Agreement, but no Option Agreement shall make an Option exercisable before the
date such Option is granted or on or after the date which is the tenth
anniversary of the date such Option is granted. In the discretion of the
Committee, an Option Agreement may provide for the exercise of an Option after
the Eligible Individual ceases to be employed or provide services to the Company
or a Subsidiary for any reason whatsoever, including death or disability.
(c)    No Dividend Equivalents. In no event shall any Option or Option Agreement
granted under the Plan include any right to receive dividend equivalents with
respect to such award.


 
8
 




--------------------------------------------------------------------------------






8.4.    Method of Exercise.
(a)    Committee Rules. An Option may be exercised as provided in this
Section 8.4 pursuant to procedures (including, without limitation, procedures
restricting the frequency or method of exercise) as shall be established by the
Committee or its delegate from time to time for the exercise of Options.
(b)    Notice and Payment. An Option shall be exercised by delivering to the
Committee or its delegate during the period in which such Option is exercisable,
(1) written (or electronic) notice of exercise in a form acceptable to the
Committee indicating the specific number of shares of Stock subject to the
Option which are being exercised and (2) payment in full of the Option Price for
such specific number of shares. An Option Agreement, at the discretion of the
Committee, may provide for the payment of the Option Price by any of the
following means:
(1)    in cash, electronic funds transfer or a check acceptable to the
Committee;
(2)    in Stock which has been held by the Eligible Individual for a period
acceptable to the Committee and which Stock is otherwise acceptable to the
Committee, provided that the Committee may impose whatever restrictions it deems
necessary or desirable with respect to such method of payment;
(3)    through a broker-facilitated cashless exercise procedure acceptable to
the Committee;
(4)    through a net exercise feature, whereby the Company withholds shares to
cover the payment of the Option Price and any related tax withholding
obligation; or
(5)    in any combination of the methods described in this Section 8.4(b) which
is acceptable to the Committee.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed stock certificate for such Stock is
delivered to the Committee (or to its delegate) or, if payment is effected
through a certification of ownership of Stock in lieu of a stock certificate, on
the date the Option is exercised.
(c)    Restrictions. The Committee may from time to time establish procedures
for restricting the exercise of Options on any given date as the result of
excessive volume of exercise requests or any other problem in the established
system for processing Option exercise requests or for any other reason the
Committee or its delegate deems appropriate or necessary.
8.5.    SARs.
(a)    SARs and SAR Share Value.
(1)    The Committee acting in its absolute discretion may grant an Eligible
Individual a SAR which will give the Eligible Individual the right to the
appreciation in one, or more than one, share of Stock, and any such appreciation
shall be measured from the related SAR Share Value; provided, however, in no
event shall the SAR Share Value be less than the Fair Market Value of a share of
Stock on the date such SAR is granted, other than with respect to a substitute
award under Section 3.4. The Committee shall have the right to make any such
grant subject to such additional terms, including without


 
9
 




--------------------------------------------------------------------------------




limitation any performance-based vesting conditions or forfeiture provisions, as
the Committee deems appropriate and such terms shall be set forth in the related
SAR Agreement.
(2)    Each SAR granted under this Plan shall be exercisable in whole or in part
at such time or times as set forth in the related SAR Agreement, but no SAR
Agreement shall make a SAR exercisable before the date such SAR is granted or on
or after the date which is the tenth anniversary of the date such SAR is
granted. In the discretion of the Committee, a SAR Agreement may provide for the
exercise of a SAR after the Eligible Individual ceases to be employed or provide
services to the Company or Subsidiary for any reason whatsoever, including death
or disability.
(3)    Except in accordance with the provisions of Section 12, the Committee
shall not, absent the approval of the Company’s stockholders, take any action,
whether through amendment, cancellation, replacement grants, exchanges or any
other means, to directly or indirectly reduce the SAR Share Value of any
outstanding SAR including: (a) lowering the SAR Share Value after it is granted,
(b) canceling a SAR when the SAR Share Value exceeds the Fair Market Value of a
share of Stock in exchange for cash or another award (other than in connection
with a Change in Control) or (c) take any other action with respect to a SAR
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Stock is listed.
(b)    Procedure. The exercise of a SAR shall be effected by the delivery of the
related SAR Agreement to the Committee together with a statement signed by the
Eligible Individual which specifies the number of shares of Stock as to which
the Eligible Individual exercises his or her SAR.
(c)    Payment. An Eligible Individual who exercises his or her SAR will receive
a payment in cash or in Stock, or in a combination of cash and Stock, equal in
amount to the product of (i) the number of shares of Stock with respect to which
the SAR is exercised multiplied by (ii) the excess of the Fair Market Value of a
share of Stock on the exercise date over the applicable SAR Share Value. The
Committee acting in its absolute discretion shall determine the form of such
payment. Any cash payment shall be made from the Company’s general assets, and
an Eligible Individual shall be no more than a general and unsecured creditor of
the Company with respect to such payment.
(d)    No Dividend Equivalents. In no event shall any SAR or SAR Agreement
granted under the Plan include any right to receive dividend equivalents with
respect to such award.
8.6.    Non-transferability. Except to the extent the Committee deems
permissible and consistent with the best interests of the Company, no Option or
SAR shall be transferable by an Eligible Individual other than by will or by the
laws of descent and distribution, and any grant by the Committee of a request by
an Eligible Individual for any transfer (other than a transfer by will or by the
laws of descent and distribution) of an Option or SAR shall be conditioned on
the transfer not being made for value or consideration. Any such Option or SAR
granted under this Plan shall be exercisable during an Eligible Individual’s
lifetime, as the case may be, only by (subject to the first sentence in this
Section 8.6) the Eligible Individual, provided that in the event an Eligible
Individual is incapacitated and unable to exercise such Eligible Individual’s
Option or SAR, such Eligible Individual’s legal guardian or legal representative
whom the Committee deems appropriate based on all applicable facts and
circumstances presented to the Committee may exercise such Eligible Individual’s
Option or SAR, in accordance with


 
10
 




--------------------------------------------------------------------------------




the provisions of this Plan and the applicable Option or SAR Agreement. The
person or persons to whom an Option or SAR is transferred by will or by the laws
of descent and distribution (or pursuant to the first sentence of this
Section 8.6) thereafter shall be treated as the Eligible Individual under this
Plan.
8.7.    Share Limitations. An Eligible Individual (other than a Non-Employee
Director, as to whom the limitation in Section 6.2 shall apply) may not be
granted in any fiscal year Options, or SARs, or one or more Options and SARs in
any combination which in the aggregate relate to more than 500,000 shares of
Stock.
SECTION 9.    PERFORMANCE-BASED AWARDS
9.1.    162(m) Grandfathering. Certain awards made under the Original Plan were
intended to qualify as “qualified performance based compensation” under Section
162(m) of the Code as in existence prior to November 2, 2017 (the “Grandfathered
Awards”). The Committee may, in its sole discretion, (a) determine which awards
are Grandfathered Awards and (b) subject to any other restrictions set forth in
this Plan, to amend any Grandfathered Award for any or no reason such that the
Award will no longer qualify as a Grandfathered Award. With respect to any
Grandfathered Award the provisions of this Section 9 shall control over any
contrary provision contained in the Plan; provided that, if after such decision
the Committee alters such intention for any reason, the provisions of this
Section 9 shall no longer control over any other provision contained in the
Plan. The Committee, in its sole discretion, may subject any Grandfathered
Awards to additional conditions and restrictions unrelated to any performance
measures or performance goals (including, without limitation, continued
employment or service requirements) to the extent such Grandfathered Awards
otherwise satisfy the requirements of this Section 9 with respect to the
applicable performance measures and goals applicable thereto.
9.2.    Performance Measures. A performance goal may be based on any one or more
or any combination (in any relative proportion) of the following: share price,
market share, cash flow, revenue, revenue growth, earnings per share, operating
earnings per share, operating earnings, earnings before interest, taxes,
depreciation and amortization, return on equity, return on assets, return on
capital, return on investment, net income, net income per share, economic value
added, market value added, store sales growth, customer growth, maintenance and
satisfaction performance goals and employee opinion survey results measured by
an independent firm, and strategic business objectives, consisting of one or
more objectives based on meeting specific cost or profit targets or margins,
business expansion goals and goals relating to acquisitions or divestitures.
Each goal, with respect to a performance period, may be expressed on an absolute
and/or relative basis, may be with respect to Company performance as a whole,
operating group or sub-group performance, business unit performance, individual
Subsidiary performance, other group or individual performance, or division
performance, and may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company or of any one or more
business units of the Company or its Subsidiaries, and/or the past or current
performance of other companies, or an index. For the avoidance of doubt, any
performance measures that are financial metrics will be determined in accordance
with United States Generally Accepted Accounting Principles (“GAAP”) or will be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP; provided, however, that the Committee may elect to use
other standards for performance goals that are not Grandfathered Awards.
9.3.    Certification of Performance. A Participant will not receive settlement
of any Grandfathered Award until the Committee has determined that the
applicable performance goal(s) have been attained. To the extent that the
Committee exercises discretion in making the determination required by this
subsection, such exercise of discretion may not result in an increase in the
amount of the payment with respect to such award.


 
11
 




--------------------------------------------------------------------------------






SECTION 10.    SECURITIES REGISTRATION
For Stock issued pursuant to this Plan, the Company at its expense shall take
such action as it deems necessary or appropriate to register the original
issuance of such Stock to an Eligible Individual under the Securities Act of
1933, as amended, or under any other applicable securities laws or to qualify
such Stock for an exemption under any such laws prior to the issuance of such
Stock to an Eligible Individual; however, the Company shall have no obligation
whatsoever to take any such action in connection with the transfer, resale or
other disposition of such Stock by an Eligible Individual.
SECTION 11.    LIFE OF PLAN
No award shall be granted under this Plan on or after the earlier of: (a) the
tenth (10th) anniversary of the date the Company adopts this Plan, in which
event this Plan otherwise thereafter shall continue in effect until all Options
and SARs have been exercised in full or no longer are exercisable and all
Restricted Stock, Stock Unit and Other Stock-Based Award grants under this Plan
have been forfeited or the forfeiture conditions on the related Stock or cash
payments have been satisfied in full, or (b) the date on which all of the Stock
reserved under Section 3 has been issued or is no longer available for use under
this Plan and all cash payments due under any Stock Unit grants have been paid
or forfeited, in which event this Plan also shall terminate on such date.
SECTION 12.    ADJUSTMENT
12.1.    Corporate Transactions. The Committee shall make equitable adjustments
to reflect any corporate transaction, which may include (a) adjusting the
number, kind or class (or any combination thereof) of shares of Stock reserved
under Section 3, the grant limitations described in Section 7.1(b) and
Section 8.7, the number, kind or class (or any combination thereof) of shares of
Stock subject to Options and SARs granted under this Plan and the applicable
Option Price and SAR Share Value as well as the number, kind or class of shares
of Stock subject to Restricted Stock, Stock Unit and Other Stock-Based Award
grants under this Plan, (b) replacing outstanding awards with other awards of
comparable value, (c) cancelling outstanding awards in return for a cash
payment, and (d) any other adjustments that the Committee determines to be
equitable. For purposes of this paragraph a corporate transaction includes
without limitation any dividend (other than a cash dividend that is not an
extraordinary cash dividend) or other distribution (whether in the form of cash,
Stock, securities of a subsidiary of the Company, other securities or other
property), recapitalization, stock split, reverse stock split, combination of
shares, reorganization, merger, consolidation, acquisition, split-up, spin-off,
combination, repurchase or exchange of Stock or other securities of the Company,
issuance of warrants or other rights to purchase Stock or other securities of
the Company, or other similar corporate transaction. Notwithstanding anything in
this paragraph to the contrary, an adjustment to an Option or SAR under this
paragraph shall be made in a manner that will not result in the grant of a new
Option or SAR under Code Section 409A or cause the Option or SAR to fail to be
exempt from Code Section 409A.
12.2.    General. If any adjustment under this Section 12 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any grant shall be the next
lower number of shares of Stock, rounding all fractions downward. Any adjustment
made under this Section 12 by the Committee shall be conclusive and binding on
all affected persons.


 
12
 




--------------------------------------------------------------------------------






12.3.    Change in Control.
(a)    Upon the occurrence of a Change in Control, except to the extent
specified in a Stock Agreement, any non-vested portion of an Eligible
Individual’s award shall fully vest only in the event of either
(i)    the failure by the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), to assume or continue the Company’s rights and obligations under
each or any award or portion thereof outstanding immediately prior to the Change
in Control, or to substitute for each or any such outstanding award or portion
thereof a substantially equivalent award with respect to the Acquiror’s stock or
other consideration of equivalent value as of the effective date of the Change
in Control; or
(ii)    the Eligible Individual’s termination of employment within eighteen (18)
months following a Change in Control on account of a termination by the Company
(or any Acquiror) for any reason other than Cause or on account of an Eligible
Individual’s resignation for Good Reason.
(b)    For purposes of Section 12.3(a):
(i)    “Cause” means (i) a material breach by the Eligible Individual (other
than a breach resulting from the Eligible Individual’s incapacity due to a
Disability) of the Eligible Individual’s duties and responsibilities which
breach is demonstrably willful and deliberate on the Eligible Individual’s part,
is committed in bad faith or without reasonable belief that such breach is in
the best interests of the Company and is not remedied in a reasonable period of
time after receipt of written (or electronic) notice from the Company specifying
such breach; (ii) the commission by the Eligible Individual of a felony; or
(iii) dishonesty or willful misconduct in connection with the Eligible
Individual’s employment.
(ii)    “Good Reason” shall mean, without the Eligible Individual’s written (or
electronic) consent, (i) a reduction of more than ten percent (10%) in the sum
of the Eligible Individual’s annual base salary and target bonus under Company’s
Annual Incentive Plan; (ii) the Eligible Individual’s mandatory relocation to an
office more than fifty (50) miles from the primary location at which the
Eligible Individual was previously required to perform his or her duties; or
(iii) any other action or inaction that constitutes a material breach of the
terms of this Agreement, including failure of a successor company to assume or
fulfill the obligations under this Agreement, provided that the Company shall
have failed to remedy any Good Reason event within sixty (60) days of the
Eligible Individual’s providing notice to the Company of the Good Reason event.
Notwithstanding the foregoing, with respect to any Eligible Individual who is
party to an executive severance agreement or other employment agreement with the
Company as of the date of his or her termination of employment (an “ESA”),
“Cause” and “Good Reason” as used in Section 12.3(a) shall have the same meaning
as those terms are defined in the Eligible Individual’s ESA.
(c)    Excess Parachute Payment Limitations. Notwithstanding any provision of
the Plan or a Stock Agreement to the contrary for awards issued on or after
April 9, 2015, if any portion of any payment or benefit under this Plan, either
individually or in conjunction with any


 
13
 




--------------------------------------------------------------------------------




payment or benefit under any other plan, agreement or arrangement with the
Company (all such payments and benefits are collectively referred to as, the
“Total Payments”), would constitute an “excess parachute payment” within the
meaning of Code Section 280G, that is subject to the excise tax imposed by Code
Section 4999, then such payments or benefits made hereunder to the Participant
shall be reduced, such that the value of the Total Payments that the Participant
is entitled to receive shall be $1 less than the maximum amount which the
Participant may receive without becoming subject to the excise tax under Section
4999; provided, however, that such reduction shall only apply if it results in
the Participant receiving a greater amount on an after-tax basis that he or she
would receive absent such reduction. For purposes of this Section 12.3(c), the
determination of whichever amount is greater on an after-tax basis shall be (i)
based on maximum federal, state and local income and employment tax rates and
the tax that would be imposed on the Participant pursuant to Code Section 4999
and (ii) made at Company expense by an independent accountants selected by the
Company and the Participant (which may be the Company’s income tax return
preparers if Participant so agrees), and such determination shall be final and
binding on both the Participant and the Company.
SECTION 13.    AMENDMENT OR TERMINATION
The Board or the Committee may at any time in its sole discretion, for any
reason whatsoever, terminate or suspend the Plan, and from time to time may
amend or modify the Plan; provided that without the approval of stockholders of
the Company, no amendment or modification to the Plan may: (a) materially modify
the Plan in any way that would require stockholder approval under any regulatory
requirement that the Committee determines to be applicable, including without
limitation, the rules of any exchange or (b) modify the prohibition on repricing
an Option or SAR as set forth in Sections 8.3 and 8.5, respectively. No
amendment, modification, suspension or termination of the Plan shall have a
materially adverse effect on any vested and outstanding award on the date of
such amendment, modification, suspension or termination, without the written (or
electronic) consent of the affected grantee. Notwithstanding the foregoing, no
Eligible Individual consent shall be needed for an amendment, modification, or
termination of the Plan if the Committee determines such amendment,
modification, or termination is necessary or advisable for the Company to comply
with applicable law (including Code Section 409A), regulation, rule, or
accounting standard. Suspension or termination of the Plan shall not affect the
Committee’s ability to exercise the powers granted to it with respect to awards
under this Plan prior to the date of such suspension or termination.
SECTION 14.    MISCELLANEOUS
14.1.    Stockholder Rights. No Eligible Individual shall have any rights as a
stockholder of the Company as a result of the grant of an Option or SAR under
this Plan or his or her exercise of such Option or SAR pending the actual
delivery of any Stock subject to such Option or SAR to such Eligible Individual.
Except as otherwise provided in this Plan, an Eligible Individual’s rights as a
stockholder in the shares of Stock related to a Restricted Stock or Other
Stock-Based Award grant shall be set forth in the related Stock Agreement.
14.2.    No Contract of Employment or Contract for Services. The grant of an
award to an Eligible Individual under this Plan shall not constitute a contract
of employment or contract for the performance of services or an agreement to
continue his or her status as an Eligible Individual and shall not confer on an
Eligible Individual any rights in addition to those rights, if any, expressly
set forth in any Stock, Option or SAR Agreement.


 
14
 




--------------------------------------------------------------------------------






14.3.    Coordination with Corporate Policies. Shares of Stock and cash acquired
by an Eligible Individual under this Plan shall be subject to share retention,
forfeiture, and clawback policies established by the Company in accordance with
the terms of such policies.
14.4.    Withholding. The exercise of any Option or SAR granted under this Plan
and the acceptance of a Restricted Stock, Stock Unit or Other Stock-Based Award
grant shall constitute an Eligible Individual’s full and complete consent to
whatever action the Committee deems necessary to satisfy the minimum tax
withholding requirements , if any, which the Committee acting in its discretion
deems applicable. Subject to applicable law, the Committee, in its discretion,
shall have the right to condition the delivery of any shares of Stock (or other
benefit) under the Plan on the satisfaction of an Eligible Individual’s
applicable withholding obligation and shall have the right to satisfy such tax
withholding requirements, if any: (a) through cash payment by the Eligible
Individual; (b) with the Committee’s consent, through the surrender of shares of
Stock which the Eligible Individual already owns (provided, however, that to the
extent shares of Stock described in this subsection (b) are used to satisfy more
than the minimum statutory withholding obligation, then, except as otherwise
provided by the Committee, payments made with shares of Stock in accordance with
this subsection (b) shall be limited to shares of Stock held by the Eligible
Individual for not less than six (6) months prior to the payment date); or (c)
through the surrender of shares of Stock to which the Eligible Individual is
otherwise entitled under the Plan; provided, however, that such shares of Stock
under this subsection (c) may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income) (or any higher withholding
amount permitted by applicable regulatory requirements without triggering
variable accounting under GAAP)..
14.5.    Compliance with Code Section 409A. To the extent that amounts payable
under this Plan are subject to Code Section 409A, the Plan is intended to comply
with Code Section 409A and official guidance issued thereunder. Notwithstanding
anything herein to the contrary, the Plan shall be interpreted, operated and
administered in a manner consistent with this intention.
14.6.    Requirements of Law. The granting of awards and the issuance of Stock
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
14.7.    Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be made a party or in which he or she may be involved in by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided that the Company is given an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it personally. Such foregoing right of
indemnification shall not apply in circumstances involving such person’s bad
faith or willful misconduct. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or By-laws, by contract, as a matter of law, or otherwise.
14.8.    Headings and Captions. The headings and captions here are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.


 
15
 




--------------------------------------------------------------------------------






14.9.    Governing Law. This Plan shall be governed under the internal laws of
the state of Wisconsin without regard to principles of conflicts of laws, to the
extent not superseded by federal law. The state and federal courts located in
the state of Wisconsin shall have exclusive jurisdiction in any action, lawsuit
or proceeding based on or arising out of the Plan.
14.10.    Invalid Provisions. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
14.11.    Conflicts. In the event of a conflict between the terms of this Plan
and any Stock, Option or SAR Agreement, the terms of the Plan shall prevail.
14.12.    Successors. All obligations of the Company under the Plan with respect
to awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
14.13.    Deferral of Awards. The Committee may, in a Stock Agreement or
otherwise, establish procedures for the deferral of Stock or cash deliverable
upon settlement, vesting or other events with respect to Restricted Stock, Stock
Units or Other Stock-Based Awards. Notwithstanding anything herein to the
contrary, in no event will any deferral of Stock or any other payment with
respect to any award granted under the Plan be allowed if the Committee
determines, in its sole discretion, that the deferral would result in the
imposition of the additional tax under Code Section 409A.
14.14.    Employees in Foreign Jurisdictions. Notwithstanding any provision of
this Plan to the contrary, in order to achieve the purposes of this Plan or to
comply with provisions of the laws in countries outside the United States in
which the Company operates or has Employees, the Committee, in its sole
discretion, shall have the power and authority to (i) determine which Eligible
Individuals (if any) employed by the Company outside the United States should
participate in the Plan, (ii) modify the terms and conditions of any awards made
to such Eligible Individuals, and (iii) establish sub-plans and other award
terms, conditions and procedures to the extent such actions may be necessary or
advisable to comply with provisions of the laws in such countries outside the
United States in order to assure the lawfulness, validity and effectiveness of
awards granted under this Plan.
14.15.    Reimbursement of Excess Awards. If the Company’s financial statements
or approved performance measures under the Plan are the subject of a restatement
due to error or misconduct, to the extent permitted by governing law the
Committee in its sole discretion may determine that the Company will seek
reimbursement of Excess Awards paid under the Plan to an Employee (and any other
Employee who is determined to have known of or been involved in any such
misconduct) for the relevant performance period(s). For purposes of the Plan, an
“Excess Award” means the positive difference, if any, between (a) the
performance-based award paid to an Employee under the Plan and (b) the
performance-based award that would have been paid to the Employee, had the award
been calculated based on the Company’s financial statements or performance
measures as restated. The Company will not be required to award Employees an
additional Plan-related payment should the restated financial statements or
performance measures result in a higher performance-based award under the Plan.
The provisions of this Section 14.15 are in addition to any rights or remedies
the Company may have under any clawback policy as in effect.


 
16
 


